Exhibit (a)(vi) FORM OF WRITTEN INSTRUMENT DESIGNATING AND ESTABLISHING A NEW SERIES The undersigned, being a majority of the Trustees of The Arbitrage Funds (the “Trust”), acting pursuant to Article VI, Section 6.2(b) and Section 6.3 of the Trust’s Declaration of Trust, as amended to date, hereby establish a new series designated as The Arbitrage Tactical Equity Fund, with all relative rights and preferences of the existing series of the Trust. The number of beneficial interests in the new series (the “Shares”) shall be unlimited. The new series shall have four classes of Shares, “Class A”, “Class R”, “Class I” and “Class C”. Dated as of : [], 2014 John S. Orrico Jay N. Goldberg John C. Alvarado Burtt R. Erlich Robert P. Herrmann * * * PRESIDENT’S CERTIFICATE The undersigned, being the duly elected, qualified and active President of The Arbitrage Funds (the “Trust”), hereby certifies that the foregoing instrument designating and establishing a new series of the Trust, The Arbitrage Tactical Equity Fund, has been duly adopted by a majority of the Trustees, and has the status of an amendment to the Trust’s Declaration of Trust, as amended to date (the “Trust Instrument”), pursuant to Article VI, Section 6.2 and Section 6.3 of the Trust Instrument. Dated as of:[], 2014 John S. Orrico, President
